853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.FIFTH THIRD BANK;  West Shell Realtors, Defendants-Appellees,State of Ohio, Defendant.
No. 87-3546.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a 42 U.S.C. Sec. 1983 complaint alleging that the defendants refused to give him a loan and lease him property.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we affirm for the reasons set forth in the district court's order filed May 8, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.